                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         ANTHONY R. TURNER,
                                   7                                                       Case No. 19-cv-04544-YGR (PR)
                                                        Plaintiff,
                                   8                                                       ORDER OF RECUSAL AND FOR
                                                 v.                                        REASSIGMENT
                                   9
                                         YVONNE GONZALEZ ROGERS,
                                  10
                                                        Defendant.
                                  11

                                  12   TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          I, the undersigned judge of the Court, finding myself disqualified in the above-captioned

                                  14   action, hereby recuse myself from this case and request that the case be reassigned pursuant to the

                                  15   Assignment Plan.

                                  16          All pending dates of motions, pretrial conferences and trial are hereby vacated and will be

                                  17   reset by the newly assigned judge.

                                  18          IT IS SO ORDERED.

                                  19   Dated: August 7, 2019

                                  20                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
